Bliss, J.
(dissenting). In Devitt v. Schottin (274 N. Y. 188) Judge Lehman said of sections 220-a and 220-b of the Labor Law:
“ There is no reason to believe that the Legislature intended to impose upon a contractor any obligation to pay wages to laborers of a subcontractor where such obligation did not previously exist. Doubtless it assumed that in many cases such obligation did exist and that in many cases exercise of the authority conferred upon the Comptroller would prove of practical benefit to honest contractors as well as laborers. Analysis of the statute seems to demonstrate almost beyond possibility of dispute that the Legis*469lature intended to grant a permissive power to be exercised in such cases. It appears that the statute was drafted in the office of the corporation counsel of the city of New York, and the explanatory memorandum filed with the bill by the corporation counsel shows that this was the intention at least of the draftsman.
“ The assumption of the Legislature that even without the new sections a contractor upon a public improvement is ordinarily under an obligation to see that laborers employed upon the work even by subcontractors are paid was shared by the Attorney-General. (Opinion of Attorney-General [1933], p. 321.) Upon what is that assumption based? Since such obligation is not imposed by any statute, it can rest only upon a general practice of the State to require a contractor for the construction of a public improvement to provide in the contract that he will see that all laborers performing work upon the improvement for daily or weekly wages will be paid.
“ The record does not inform us whether in 1932, when these sections were enacted, it was the custom of the State to require such provisions in the contracts it made. The contract made thereafter in this case is part of the record. It expressly makes sections 220-a and 220-b part of the contract, and provides that the contractor ‘ must keep full control of the subcontractors and be responsible for them/ Under a fair construction of the contract, it appears plain that the parties to the contract intended that the responsibility of the contractor for Ms subcontractors would extend to the payment of wages, and, where the subcontractor failed to pay them, payment would be enforceable in manner authorized by sections 220-a and 220-b. We need not consider whether the statute has application in cases where the contract with the State imposes no responsibility upon the contractor for wages due from a subcontractor, if such contracts there be.”
■From tMs opimon it is apparent that sections 220-a and 220-b of the Labor Law impose no new or further obligation upon a contractor and merely provide a method for laborers to obtain their wages from the funds payable by the State under a public contract in those cases in wMch an obligation already existed on the part of the contractor to pay these wages. The statute sets up a method of procedure and is remedial only. In discussing the circumstances wMch led the Legislature to believe that such obligation did exist in many cases, Judge Lehman calls attention to the provision in the Schottin contract that the contractor “ must keep full control of the subcontractors and be responsible for them,” as well as to the fact that the contract expressly made sections 220-a and .220-b part of the contract. He then states that under *470' a fair construction of the contract it appears plain that the parties intended that the responsibility of the contractor for his subcontractors would extend to the payment of wages where the subcontractor failed to pay them and the payment would be enforceable in the manner authorized by sections 220-a and 220-b.
We find in the case now before us the same identical contractual provision, namely, that the contractor “ must keep full control of all subcontractors and be responsible for them.” In addition, the contract also says that the contractor shall provide and pay for all labor employed in the execution of the work of his cod tract. These terms in the contract clearly impose upon the contractor the obligation which the Legislature assumed to ordinarily exist. Consequently sections 220-a and 220-b of the Labor Law, which merely provide a method for the enforcement of such obligation, were clearly applicable to this particular contract and the State was fully justified in asking this contractor to furnish the affidavits mentioned in these sections. A demand for those affidavits as a condition precedent to the making of further payments under the contract was not only within the rights of the State, but required by the statute.
The judgment of the Court of Claims should be affirmed.
Judgment reversed on the law and facts and an award and judgment ordered in claimant’s favor and against the State of New York in the sum of $282,714.14, with interest thereon from May 9, 1933, together with costs.
Findings reversed and new findings made in accordance with opinion.